Citation Nr: 1701444	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  10-15 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to May 19, 2016, and 50 percent thereafter.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) from May 24, 2015.

3. Entitlement to an extraschedular TDIU prior to May 24, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2015, the Board denied the Veteran's claim for an increased rating for PTSD, and remanded the issue of entitlement to a TDIU.  The Veteran appealed the denied claim. 

In a June 2016 rating decision, during the pendency of the present appeal, the RO granted the Veteran a disability rating of 50 percent for PTSD, with an effective date of May 19, 2016.  Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In June 2016, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision, finding that the Board erred insofar as it failed to explain how it could properly decide the disability rating for PTSD without another medical examination but needed such an examination to properly decide entitlement to TDIU.  Specifically, the Court stated that the Board's failure to explain why the issues of an increased rating for PTSD and entitlement to a TDIU were not inextricably intertwined frustrated judicial review.  Therefore, the Court vacated the Board's decision denying an increased rating for PTSD, and remanded the matter to the Board.

The issue of entitlement to an extraschedular TDIU prior to May 24, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to May 24, 2015, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with reduced reliability and productivity, but the evidence did not more nearly approximate occupational and social impairment with deficiencies in most areas.

2. From May 24, 2015, the Veteran's PTSD symptoms most nearly approximated occupational deficiencies in most areas, but not total occupational and social impairment.

3. From May 24, 2015, the evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1. Prior to May 24, 2015, an initial rating of 50 percent, but no higher, is warranted for PTSD. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 9411 (2016).

2. From May 24, 2015, a rating of 70 percent, but no higher, is warranted for PTSD. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 9411 (2016).

3. With reasonable doubt resolved in favor of the Veteran, the criteria for assignment of a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations - Increased Rating

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2016).


Increased Rating for PTSD - Analysis

The Veteran is in receipt of a 30 percent rating for PTSD, prior to May 19, 2016, and a 50 percent rating thereafter.  PTSD is rated under 38 C.F.R. § 4.130 (2015), Diagnostic Code (DC) 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).   The RO certified the Veteran's appeal to the Board in June 2012; therefore, the claim is governed by DSM IV. However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The Board notes that the use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  However, this claim is governed by DSM-IV, and it was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id. 

The Veteran was afforded a VA examination in February 2009.  The Veteran spent 25 years after service working for the VA and in Vet Centers.  He worked as a PTSD counselor for 25 years, and reported that his relationship with his supervisor was fair and the relationship with his co-workers was good.  He reported that he stopped working in August 2006 due to disruptions from his own PTSD symptoms, which he had struggled to keep under control.  He stated that his own PTSD symptoms often emerged when working with veterans with PTSD, but that his "coping was the mission, what [he] was doing in taking care of other people."  He indicated that this cost him his first marriage.  He reported experiencing symptoms of severe anxiety, racing heart, feelings of impending doom, increasing nightmares, intense distress at exposure to veterans with PTSD symptoms, physiologic reactivity to trauma-related cues and events, outbursts of irritability and anger, sleep problems, exaggerated startle response, hypervigilance, feelings of detachment from others, and diminished participation in significant activities.  The Veteran reported that these symptoms had been present intermittently since Vietnam.  He stated that there were very few people he talked to, and that he tended to not talk about his own issues.  He became tearful and sobbed intermittently during the VA examination.    

The Veteran described his relationship with his wife of seven years as "loving."  He was raised by his older brother, but has little contact with him today. He stated that his has a good relationship with his two step-children.  The Veteran stated that there have been major changes in his daily activities and social function, including social isolation, irritability, avoidance of crowds, and "difficulties relating to people, except people who were there and understand it."  He stated that he was not currently working and had not worked since August 2006 because he was mentally incapable of working due to his PTSD symptoms.

The February 2009 VA examiner indicated that the Veteran's PTSD symptoms included nightmares, anxiety, irritability, anger, an exaggerated startle reaction, profuse sweating, feeling like he is having a heart attack, avoidance of crowds and people, limiting contact to immediate family and Vietnam vets, persistent feeling of detachment or estrangement from others, social isolation, a sense of foreshortened future, persistent markedly diminished interest or participation in significant activities, chronic sleep impairment, outbursts of anger and irritability, difficulty concentrating, and hypervigilance.  The Veteran also displayed persistent efforts to avoid thoughts, feelings or conversation associated with the trauma, including quitting his job working with veterans with PTSD.  His affect was altered.  He reported panic attacks occurring less than once per week.  A GAF score of 55-60 was assigned.  The VA examiner noted that the Veteran was intermittently unable to perform activities of daily living (but could provide self-care) because of increasing emerging PTSD symptoms.  He described the Veteran's current psychiatric impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  

A May 2009 VA treatment note indicated that the Veteran had nightmares and occasional anxiety attacks, and was irritable and tearful.  He had little interest in activities he had previously enjoyed.  He had one friend other than his wife, and worked out several days a week in the gym.  He had many symptoms of depression in addition to PTSD.  His mood was euthymic and affect was congruent with his mood, with occasional tearful periods when talking about Vietnam.  A GAF score of 58 was assigned.

An August 2009 VA treatment note indicated that the Veteran reported nightmares and becoming more irritable and tearful.  He had occasional anxiety attacks.  He had one friend other than his wife.  His mood was anxious and affect was congruent with mood.  A GAF of 52 was assigned.

A December 2009 VA treatment note indicated that the Veteran reported feeling "about the same" as indicated in the August 2009 VA treatment note.  His mood was anxious and his affect was congruent.  

In the April 2010 Form VA-9, the Veteran stated that he only trusted and interacted with a few individuals, and that they tended to be those with whom he had shared experiences, such as combat service in Vietnam.  He stated that he would only go to the gym at odd hours when he knew there would be few others present, and he only spoke to the clerk who checked his membership card at the desk.  He stated that he had a hard time talking to his spouse about his service and trusting her touching that part of his life.  He stated that intimacy in their relationship was severely affected by his inability to be close to her due to his PTSD.  He stated that he had a quick-trigger response in their everyday interactions.  He stated that he stayed isolated in his home, and not willing to venture into social situations outside his home.

The Veteran was afforded a VA examination in May 2016.  The VA examiner opined that the Veteran's impairment was best summarized as occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he had a decent relationship with one step-daughter, and a strained relationship with the other.  He stated that he had a good relationship with his wife, but withheld from her those aspects of himself related to his PTSD and service.  His wife reported that he sleeps quite restlessly, having unintentionally hit her several times during the night, presumably related to PTSD nightmares or similar sleep disturbances.  He did not have any truly close friends.  He reported being somewhat close with his brother-in-law, but did not communicate with him regularly.  He also stated that he had several casual friends in the veterans community, where he had been quite active helping other veterans.  He stated that his relationship with his brother was essentially "non-existent."  The VA examiner noted that the Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The Veteran indicated that his mood was usually anxious, tense, irritable, or "on edge," with intermittent dysphoria (sadness, grief, guilt).  No abnormal motor movements were observed, although he said he often feels restless and rarely sits still or relaxes.  The Veteran reported that he sometimes has trouble concentrating, such that he has to read things over again, and it takes longer to get things done, although attention problems have not caused significant difficulties.  The VA examiner also noted that the Veteran has occasional mild to moderate derealization episodes lasting a couple of minutes.  He explained that derealization is a dissociative symptom associated with PTSD.  He stated that the Veteran also experiences dissociative flashback episodes.  The VA examiner reported that the Veteran's score on the CAPS-5 diagnostic interview was high and suggested moderate-to-severe or severe PTSD symptomatology.

In August 2016, the Veteran stated that at the very least the increased evaluation for 50 percent should go back to 2008 based upon the severity of symptoms at that time which are fully reflected in the recent VA examination and have not changed since his 2009 VA examination.  He stated that the 2016 VA examination included a clearer picture of his disability and its severity, and accurately reflected the level of his disability both currently and for many years prior to the filing of his initial claim.

In a statement received in August 2016, the Veteran's former co-worker stated that the Veteran had been mistrustful and had heightened awareness and paranoia.  He had shared violent fantasies involving wanting to harm people in authority.  The co-worker stated that the Veteran had difficulty with relationships with other team members and conflict with the administration, resulting in his blowing up and walking out of meetings.  He suggested that these PTSD symptoms led the Veteran to retire.

In November 2016, the Veteran stated he retired because his PTSD symptoms were emerging and disrupting his life.  He stated that he was mentally incapable of working.  He noted that during the February 2009 VA examination he had reported increasingly experiencing PTSD symptoms, including severe anxiety, racing heart, feelings of impending doom, increased nightmares, intense distress at exposure to veterans with PTSD symptoms, physiologic reactivity to trauma-related cues and events, outbursts of irritability and anger, sleep problems, exaggerated startle response, hypervigilance, feelings of detachment from others, and diminished participation in significant activities.  The Veteran also noted that his GAF scores have been consistently in the 51 to 60 range, indicative of moderate symptoms form PTSD or moderate difficulties in social and occupational functioning.  He stated that the record reflected that his PTSD had a negative effect on his social life, including making him isolated from the community at large, being isolated form his family, and inhibiting his relationship with his wife.  

In a November 2016 letter, a board certified expert in traumatic stress who had known the Veteran personally and professionally since 1985 described the Veteran's history and PTSD impairment.  He noted that the Veteran was a License Practical Nurse (LPN) and a Readjustment Counseling Therapist with the VA.  He indicated that since the Veteran retired, he had increasingly withdrawn from life and become more isolated.  He stated that while the Veteran tried to work with others on projects, this was inhibited by his inability to trust others and trouble controlling his temper.  He stated that the Veteran kept his family at arm's distance.  He stated that the Veteran shared that he only slept about four to five hours each night and that his sleep was restless.  He opined that the Veteran would struggle if he tried to work.  He opined that it did not matter what kind of job he did, that the Veteran would not be successful in working for someone else.  

After a review of all the evidence, lay and medical, the Board finds that that prior to May 24, 2015, one year prior to the May 2016 VA examination, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with reduced reliability and productivity.  The February 2009 and May 2016 VA examination reports, as well as his VA treatment records, indicated that the Veteran had symptoms of depression, anxiety, an inability to trust others, panic attacks more than one a week, chronic sleep impairment, hypervigilance, flashbacks, disturbances of motivation and mood, an altered affect, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, irritability, difficulty concentrating, and a sense of foreshortened future .  For these reasons, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under DC 9411 for an initial rating of 50 percent, but no higher.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.

In this case, the criteria for a disability rating of 70 percent have not been met or more nearly approximated for the period prior to May 24, 2015.  The evidence prior to May 24, 2015 does not show that the Veteran experienced occupational and social impairment with deficiencies in most areas. The evidence shows no symptoms of obsessional rituals which interfered with routine activities, speech intermittently illogical, obscure or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, suicidal ideation, inability to establish and maintain effective relationships, or neglect of personal appearance and hygiene.  Although the Veteran reported severe anxiety and irritability, anger issues, and difficulty in adapting to stressful circumstances, the record does not reflect occupational and social impairment in most areas such that a 70 percent disability rating would be appropriate.  The Veteran reported having at least decent relationships with most members of his family and having one friend.  For these reasons, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent for PTSD for prior to May 24, 2015.

In addition, the Board finds that, upon review of all of the evidence of record, both lay and medical, for the rating period from May 24, 2015, the Veteran's PTSD manifested symptoms such as chronic sleep impairment due to nightmares and flashbacks, very high levels of anxiety, panic attacks more than once a week, severe social isolation, disturbances in motivation and mood, impaired concentration, hypervigilance, irritability, an exaggerated startle response, suicidal thoughts, an inability to trust others, periods of derealization, a sense of foreshortened future, difficulty in adapting to stressful circumstances, difficulty in establishing and maintaining effective work and social relationships, intermittent dysphoria, and difficulty sitting still or relaxing.  However, the criteria for a disability rating of 100 percent have not been met or more nearly approximated for the rating period from February 13, 2007 to April 6, 2015.  The evidence during this period shows no symptoms of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent delusions or hallucinations, intermittent inability to perform activities of daily living, persistent danger of hurting self or others, or memory loss for names of close relatives, own occupation, or own name.  For these reasons, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under DC 9411 for a rating of 70 percent, and no higher, from May 24, 2015.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.

Extraschedular

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If his disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  The rating criteria found in DC 9411 are very broad and contemplated the Veteran's symptoms of derealization, difficulty in adapting to stressful circumstances, difficulty in establishing and maintaining effective work and social relationships, depressed mood, anxiety, suspiciousness, irritability, outbursts of anger, chronic sleep impairment, panic attacks, difficulty concentrating, disturbances of motivation and mood, sense of foreshortened future, impaired impulse control, and altered affect.  Because the Veteran's PTSD symptoms are contemplated by the rating criteria, it need not reach step 2 of the Thun analysis.

The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current PTSD.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d at 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU - Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and maintain substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (2016). A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15 (2016). 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent. 38 C.F.R. § 4.16(a) (2016). In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability. Id. The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation. Id. 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment. In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. VAOPGCPREC 75-91 (Dec. 17, 1991). Thus, the criteria for determining unemployability include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and maintain a substantially gainful occupation. Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993). For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating. The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability. Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment. Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose, 4 Vet. App. at 363. 

There is no regulatory definition of "substantially gainful employment."   38 C.F.R. § 4.16(a) provides guidance in that it states: "Marginal employment shall not be considered gainful employment."  It also says definitively that marginal employment exists when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  § 4.16(a).   There is not always sufficient evidence in the claims folder to determine earned annual income.  However, in case there is appropriate evidence of earned annual income, the most recent poverty threshold may be found at: http://www.census.gov/hhes/www/poverty/data/threshld/ (last visited July 8, 2016).  Even if the income exceeds the poverty threshold, marginal employment may still exist on a facts found basis.  One example given is employment in a protected environment like a family business or a sheltered workshop.  38 C.F.R § 4.16(a).  

VA must consider the nature of employment.  Id.  The VA Adjudication and Procedural Manual (the Manual) has defined "substantially gainful employment" as: employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where a veteran resides.  See M21-1 MR Part IV, Subpart II, Chapter 2, Section F, Topic 24, c (as of April 30, 2012).   In Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991), CAVC stated that the Manual suggested a living wage.   CAVC also noted the standard offered little insight as to how it was to be applied, but looked to be objective.  In Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), CAVC cited to the definition of substantially gainful employment in the Manual and noted that the ability to work sporadically or just a few hours a day was not substantially gainful employment.  In that case, the Veteran maintained part-time work as a counselor and tutor.  Id.  

In many TDIU cases, the Veteran is already receiving benefits from the Social Security Administration (SSA).  CAVC has held that SSA decisions are not controlling, but pertinent to determining a veteran's ability to engage in substantially gainful employment.  Martin v. Brown, 4 Vet. App. 136 (1993); Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992).  

Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a) (2016).

Entitlement to a TDIU - Analysis

In this decision the Board increased the PTSD ratings, which are now assigned as follows: a 50 percent rating prior to May 24, 2015, and 70 percent thereafter.  The Veteran has no other service-connected disabilities.  He met the percentage requirements for TDIU in this case as of May 24, 2015, based on his 70 percent rating for PTSD at that time.  38 C.F.R. § 4.16(a).

Based on the evidence of record, both lay and medical, the Board finds the evidence is at least in relative equipoise on the question of whether the Veteran's service-connected PTSD substantially impacted his ability to work from May 24, 2015.  

As noted above, the Veteran spent 25 years after service working for the VA and in Vet Centers as a PTSD counselor.  He reported that his relationship with his supervisor was fair and the relationship with his co-workers was good.  He reported that he stopped working in August 2006 due to disruptions from his own PTSD symptoms, which he had struggled to keep under control.  He stated that his own PTSD symptoms often emerged when working with veterans with PTSD, but that his "coping was the mission, what [he] was doing in taking care of other people."  The Board finds that the Veteran's training and experience as a PTSD counselor for the VA qualify him as competent to opine on the severity of his PTSD symptomatology and its impact on his employability. 

The May 2016 VA examiner opined that it is at least as likely as not that the Veteran's service-connected PTSD is of such severity that it would prevent him from returning to his previous employment or similar employment, but that it is less likely than not that his PTSD is of such severity that it would prevent him from engaging in any type of full-time employment.  The VA examiner explained that the Veteran's PTSD, combined with a bureaucratic, authoritarian management approach he would likely encounter again working for the VA, would render him unemployable.  However, he noted that the Veteran is a fit, healthy, intelligent, and well-educated man of integrity, who continues to work hard to help other veterans in his community.  He opined that while the Veteran has significant PTSD symptomatology, he is not so impaired as to render him unemployable for any job.

In contrast, the Veteran's friend and colleague, A.B., opined in November 2016 that it did not matter what kind of job he did, that the Veteran would not be successful in working for someone else.  He noted that the while the Veteran had previously tried to work with veterans in his community, he was soon disenchanted with the people he was working with and resigned from the group after telling them off.  A.B. stated that while the Veteran would try to work with others on projects, he would become increasingly frustrated.  His inability to trust others to do what they said they would do meant that the Veteran would do everything.  A.B. also said that the Veteran has trouble controlling his temper, especially when someone would let him down.  The Board notes that A.B. represented that he is a Board Certified Expert in Traumatic Stress, and a Fellow with the American Academy of Experts in Traumatic Stress.  He described a long history of employment with the VA, starting as a Readjustment Counseling Therapist and concluding as the Coordinator of Trauma Services at a VA medical center.  As such, the Board finds that he is competent to opine on the severity of Veteran's PTSD symptomatology and the impact on his employability.

The evidence is at least in equipoise as to whether his PTSD symptoms caused the Veteran to be unable to perform all work.  The competent and credible evidence of record includes the conflicting opinions from the May 2016 VA examiner, A.B., and the Veteran.  However, opinions of health care professionals are not dispositive in adjudicating TDIU claims; rather, the Board must assess the functional limitations noted by the health care professionals and determine whether they render the Veteran unemployable consistent with the applicable regulations.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  While the Veteran has worked numerous jobs in a variety of fields since leaving service, the Board notes that the Veteran worked for more than 25 years as a VA Readjustment Counseling Therapist, and that working with veterans exacerbates his PTSD symptoms.  Though the May 2016 VA examiner indicated that the Veteran might be capable of employment that does not involve working with veterans, as demonstrated by his master's degree and lack of physical impairment, the evidence reflects that the Veteran has a long history of difficulty with supervisors, as well as PTSD symptoms of irritability, angry outbursts, social isolation, derealization episodes, panic attacks, and difficulty trusting others, that would make it difficult for him to successfully maintain any type of gainful employment.  Therefore, resolving all reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted on a schedular basis from May 24, 2015.















(CONTINUED ON NEXT PAGE)
ORDER

Prior to May 24, 2015, a 50 percent disability rating, but no higher, for PTSD, is granted, subject to controlling regulations governing the payment of monetary awards.

From May 24, 2015, a 70 percent disability rating, but no higher, for PTSD, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted from May 24, 2015, subject to controlling regulations governing the payment of monetary awards.


REMAND

The evidence indicates that the Veteran was unable to obtain and maintain substantially gainful employment due to the service connected disabilities prior to May 24, 2015.  As the Veteran did not meet the standards for consideration of a total disability rating based on individual unemployability on a schedular basis prior to May 24, 2015, the issue must be referred to the Director, Compensation Service.  38 C.F.R. § 4.16 (indicating that a TDIU is warranted where the Veteran meets certain schedular requirements but that is VA's policy that a TDIU is warranted whenever a Veteran is unemployable due to service connected disability).

Accordingly, the case is REMANDED for the following action:

1. Refer to the Director of Compensation the issue of entitlement to a TDIU prior to May 24, 2015.

2. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
J. T. SPRAGUE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


